     Case 2:18-bk-20151-ER      Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30   Desc
                                  Main Document    Page 1 of 53



 1   David M. Guess, State Bar No. 238241
     dguess@bmkattorneys.com
 2   Nathan W. Reinhardt, State Bar No. 311623
 3   nreinhardt@bmkattorneys.com
     BIENERT | KATZMAN, PLC
 4   903 Calle Amanecer, Suite 350
     San Clemente, California 92673
 5   Telephone (949) 369-3700
     Facsimile (949) 369-3701
 6

 7   Attorneys for Medtronic USA, Inc.

 8

 9                               UNITED STATES BANKRUPTCY COURT
10                CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
11   In re:                                       Lead Case No. 2:18-bk-20151-ER
12   VERITY HEALTH SYSTEM OF                      (Jointly Administered)
     CALIFORNIA, INC., et al.,
13                                                Chapter 11
              Debtors and Debtors in Possession
14                                                DECLARATION OF BOB ZBYLICKI IN
                                                  SUPPORT OF THE OBJECTION TO (I) NOTICE
15                                                TO COUNTERPARTIES TO EXECUTORY
                                                  CONTRACTS AND UNEXPIRED LEASES OF
16                                                THE DEBTORS THAT MAY BE ASSUMED AND
                                                  ASSIGNED [DKT. NO. 810] AND (II) SALE
17                                                MOTION [DKT. NO. 365]
18                                                Sale Hearing:
                                                  Date:    December 19, 2018
19                                                Time:    10:00 a.m.
                                                  Place:   Courtroom 1568
20                                                         255 E. Temple St.
                                                           Los Angeles, CA 90012
21

22

23

24

25

26
27

28

30                                                  1

31
     Case 2:18-bk-20151-ER        Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30                  Desc
                                    Main Document    Page 2 of 53



 1                                   DECLARATION OF BOB ZBYLICKI

 2          I, Bob Zbylicki, declare as follows:

 3          1.      I am over the age of 18 and a Senior Credit Services Manager of Medtronic USA, Inc.

 4   (“Medtronic”). I am submitting this declaration in support of the Objection to (I) Notice to Counterparties

 5   to Executory Contracts and Unexpired Leases of the Debtors that May be Assumed and Assigned [Dkt.

 6   No. 810] and (II) Sale Motion [Dkt. No. 365], filed by Medtronic on December 5, 2018, at Dkt. No. 986.

 7          2.      I know each of the following facts to be true of my own personal knowledge or information

 8   and belief. As a Senior Credit Services Manager at Medtronic, I regularly review Medtronic’s financial

 9   documents and business records, including invoices, billing records, and price lists.           All financial
10   documents and business records reviewed and used in support of this declaration, including the attached

11   exhibits, are documents or summaries based on documents made at or near the time by – or from

12   information transmitted by – myself or another Medtronic employee with knowledge, kept in the course of

13   a regularly conducted activity of Medtronic, and wherein making the record was a regular practice of that

14   activity. If called as a witness, I could and would competently testify with respect thereto.

15          3.      The correct amounts that would need to be paid to cure all known defaults as of November

16   30, 2018 under Medtronic’s contracts with Verity Health System of California, Inc. (“Verity”), relating

17   solely to O’Connor Hospital and St. Louise Regional Hospital, are $642,017.19 and $92,338.01,

18   respectively, for a total of $734,355.20. These amounts account for the critical vendor payments received

19   by Medtronic to date. Attached as Exhibit A hereto is a true and correct summary of the unpaid invoices
20   with invoice dates through November 30, 2018 totaling these amounts. In addition to these amounts, Verity

21   is liable to Medtronic for substantial additional amounts relating to hospitals other than O’Connor Hospital

22   and St. Louise Regional Hospital. Further, Verity continues to purchase items from Medtronic and

23   Medtronic continues to invoice Verity as orders are received rendering the amounts owed relating solely

24   to O’Connor Hospital and St. Louise Regional Hospital subject to fluctuation.

25          4.      The Medtronic contracts that the above-captioned debtors seek to assume and assign are

26   system-wide, not hospital-specific, and solely with Verity. Attached hereto as Exhibits B – E are true and
27   correct copies of excerpts from the operative contracts by and between Medtronic and Verity, which

28

30                                                         2

31
Case 2:18-bk-20151-ER   Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30   Desc
                          Main Document    Page 3 of 53
Case 2:18-bk-20151-ER   Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30   Desc
                          Main Document    Page 4 of 53




                         EXHIBIT A
                   Case 2:18-bk-20151-ER            Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30              Desc
                                                      Main Document    Page 5 of 53


                                            O'Connor Hospital                                                     Total : $642,017.19
Invoice #    Document Date   Business Unit          Contract                                      Open Amount
2533746834   10/23/2017      Structural Heart       Cardiopulmonary List Price                        $8,325.00
2536373738   4/6/2018        Structural Heart       Cardiac Surgery                                     $292.33
2536602327   4/19/2018       Structural Heart       Cardiac Surgery                                     $189.64
2537445374   6/11/2018       Structural Heart       Cardiac Surgery                                     $442.46
2537613266   6/20/2018       Structural Heart       Cardiac Surgery                                     $132.61
2537613274   6/20/2018       Structural Heart       Cardiac Surgery                                     $369.66
2537854919   7/3/2018        Structural Heart       Cardiac Surgery                                     $433.57
2537949210   7/10/2018       Structural Heart       Cardiac Surgery                                     $272.45
2538093883   7/18/2018       Structural Heart       Cardiac Surgery                                     $860.00
2538167777   7/23/2018       Structural Heart       Cardiac Surgery                                     $553.22
2532521767   11/2/2017       Total CRHF             CRHF Capped Price Contract signed 8/29/2018         $995.00
2536133512   3/22/2018       Total CRHF             CRHF Capped Price Contract signed 8/29/2018       $1,990.00
2536133522   3/22/2018       Total CRHF             CRHF Capped Price Contract signed 8/29/2018       $6,450.93
2537493584   6/13/2018       Total CRHF             CRHF Capped Price Contract signed 8/29/2018      $10,586.33
2537587344   6/19/2018       Total CRHF             CRHF Capped Price Contract signed 8/29/2018       $4,920.00
2537685074   6/25/2018       Total CRHF             CRHF Capped Price Contract signed 8/29/2018       $5,293.16
2537685171   6/25/2018       Total CRHF             CRHF Capped Price Contract signed 8/29/2018         $983.25
2537786403   6/28/2018       Total CRHF             CRHF Capped Price Contract signed 8/29/2018       $5,293.16
2537829169   7/2/2018        Total CRHF             CRHF Capped Price Contract signed 8/29/2018      $43,119.92
2537854925   7/3/2018        Total CRHF             CRHF Capped Price Contract signed 8/29/2018         $655.50
2537901459   7/6/2018        Total CRHF             CRHF Capped Price Contract signed 8/29/2018         $995.00
2538021384   7/13/2018       Total CRHF             CRHF Capped Price Contract signed 8/29/2018         $995.00
2538069670   7/17/2018       Total CRHF             CRHF Capped Price Contract signed 8/29/2018         $995.00
2538069679   7/17/2018       Total CRHF             CRHF Capped Price Contract signed 8/29/2018       $5,293.16
2538093928   7/18/2018       Total CRHF             CRHF Capped Price Contract signed 8/29/2018      $21,559.96
0611749497   2/14/2018       Spinal                 Restorative Therapy Group List Price             $30,079.42
2536202345   3/27/2018       SurgicalTechnologies   Restorative Therapy Group List Price             $11,000.00
2536473426   4/12/2018       SurgicalTechnologies   Restorative Therapy Group List Price              $1,097.42
2536708634   4/25/2018       SurgicalTechnologies   Restorative Therapy Group List Price              $2,410.28
0612047732   4/26/2018       Spinal                 Restorative Therapy Group List Price                $399.60
0612196275   6/5/2018        Spinal                 Restorative Therapy Group List Price              $2,116.00
0612200750   6/6/2018        Spinal                 Restorative Therapy Group List Price                $652.80
0612200757   6/6/2018        Spinal                 Restorative Therapy Group List Price                $652.80
0612206655   6/7/2018        Spinal                 Restorative Therapy Group List Price             $26,532.70
0612206663   6/7/2018        Spinal                 Restorative Therapy Group List Price              $8,388.50



                                                                   Page 1
                   Case 2:18-bk-20151-ER         Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30     Desc
                                                   Main Document    Page 6 of 53


0612212169   6/8/2018     Spinal                 Restorative Therapy Group List Price     $15,219.84
0612212369   6/8/2018     Spinal                 Restorative Therapy Group List Price        $163.20
2537445380   6/11/2018    SurgicalTechnologies   Restorative Therapy Group List Price      $1,992.72
0612221330   6/12/2018    Spinal                 Restorative Therapy Group List Price      $2,116.00
0612221333   6/12/2018    Spinal                 Restorative Therapy Group List Price        $810.00
0612228251   6/13/2018    Spinal                 Restorative Therapy Group List Price      $1,101.60
2537517720   6/14/2018    SurgicalTechnologies   Restorative Therapy Group List Price        $446.20
2537517735   6/14/2018    SurgicalTechnologies   Restorative Therapy Group List Price      $1,389.87
2537560926   6/18/2018    SurgicalTechnologies   Restorative Therapy Group List Price      $2,700.00
2537560929   6/18/2018    SurgicalTechnologies   Restorative Therapy Group List Price      $2,700.00
2537560934   6/18/2018    SurgicalTechnologies   Restorative Therapy Group List Price       -$758.10
0612248540   6/19/2018    Spinal                 Restorative Therapy Group List Price      $3,174.00
0612248550   6/19/2018    Spinal                 Restorative Therapy Group List Price        $652.80
0612248560   6/19/2018    Spinal                 Restorative Therapy Group List Price        $405.00
2537587350   6/19/2018    SurgicalTechnologies   Restorative Therapy Group List Price      $1,210.30
2537587356   6/19/2018    SurgicalTechnologies   Restorative Therapy Group List Price      $1,519.30
2537587360   6/19/2018    SurgicalTechnologies   Restorative Therapy Group List Price      $2,194.83
2537587364   6/19/2018    SurgicalTechnologies   Restorative Therapy Group List Price        $412.80
2537587384   6/19/2018    SurgicalTechnologies   Restorative Therapy Group List Price        $192.38
0612271127   6/25/2018    Spinal                 Restorative Therapy Group List Price      $1,058.00
0612271133   6/25/2018    Spinal                 Restorative Therapy Group List Price      $2,116.00
0612291590   6/28/2018    Spinal                 Restorative Therapy Group List Price        $550.80
0612291670   6/28/2018    Spinal                 Restorative Therapy Group List Price      $3,695.00
0612295741   6/29/2018    Spinal                 Restorative Therapy Group List Price        $700.00
0612295746   6/29/2018    Spinal                 Restorative Therapy Group List Price      $2,775.02
0612295753   6/29/2018    Spinal                 Restorative Therapy Group List Price        $700.00
0612295788   6/29/2018    Spinal                 Restorative Therapy Group List Price      $7,850.02
0612295798   6/29/2018    Spinal                 Restorative Therapy Group List Price      $3,861.50
0612295808   6/29/2018    Spinal                 Restorative Therapy Group List Price      $6,025.00
0612295815   6/29/2018    Spinal                 Restorative Therapy Group List Price      $3,212.51
2537808816   6/29/2018    SurgicalTechnologies   Restorative Therapy Group List Price      $1,992.72
0612304419   7/2/2018     Spinal                 Restorative Therapy Group List Price      $1,000.00
0612309440   7/3/2018     Spinal                 Restorative Therapy Group List Price      $2,000.00
0612315213   7/5/2018     Spinal                 Restorative Therapy Group List Price      $1,250.00
0612315827   7/5/2018     Spinal                 Restorative Therapy Group List Price      $2,116.00
0612320860   7/6/2018     Spinal                 Restorative Therapy Group List Price      $4,916.25
2537949208   7/10/2018    SurgicalTechnologies   Restorative Therapy Group List Price      $1,726.15



                                                                 Page 2
                   Case 2:18-bk-20151-ER         Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30          Desc
                                                   Main Document    Page 7 of 53


0612345608   7/13/2018    Spinal                 Restorative Therapy Group List Price           $5,145.00
0612345615   7/13/2018    Spinal                 Restorative Therapy Group List Price            $500.18
0612352305   7/16/2018    Spinal                 Restorative Therapy Group List Price            $477.20
0612362868   7/18/2018    Spinal                 Restorative Therapy Group List Price           $2,109.07
0612362876   7/18/2018    Spinal                 Restorative Therapy Group List Price          $19,693.73
2538093895   7/18/2018    SurgicalTechnologies   Restorative Therapy Group List Price          $13,911.35
2538117673   7/19/2018    SurgicalTechnologies   Restorative Therapy Group List Price            $344.14
0612376371   7/20/2018    Spinal                 Restorative Therapy Group List Price           $3,563.25
0612383275   7/23/2018    Spinal                 Restorative Therapy Group List Price            $810.00
0612383279   7/23/2018    Spinal                 Restorative Therapy Group List Price            $955.80
2538167792   7/23/2018    SurgicalTechnologies   Restorative Therapy Group List Price           $6,602.70
2538216614   7/25/2018    Spinal                 Restorative Therapy Group List Price             -$76.00
2532599230   11/30/2017   Vascular               Vascular Coronary Contract Signed 6/12/2017    $5,522.01
2536116732   3/21/2018    Vascular               Vascular Coronary Contract Signed 6/12/2017       $98.33
2536133508   3/22/2018    Vascular               Vascular Coronary Contract Signed 6/12/2017     $196.65
2537331990   6/4/2018     Vascular               Vascular Coronary Contract Signed 6/12/2017     $880.33
2537352977   6/5/2018     Vascular               Vascular Coronary Contract Signed 6/12/2017     $164.16
2537402662   6/7/2018     Vascular               Vascular Coronary Contract Signed 6/12/2017     $115.00
2537517745   6/14/2018    Vascular               Vascular Coronary Contract Signed 6/12/2017     $460.00
2537517762   6/14/2018    Vascular               Vascular Coronary Contract Signed 6/12/2017       $49.16
2537587370   6/19/2018    Vascular               Vascular Coronary Contract Signed 6/12/2017     $115.00
2537587376   6/19/2018    Vascular               Vascular Coronary Contract Signed 6/12/2017     $294.98
2537659526   6/22/2018    Vascular               Vascular Coronary Contract Signed 6/12/2017     $115.00
2537685063   6/25/2018    Vascular               Vascular Coronary Contract Signed 6/12/2017     $460.00
2537721210   6/26/2018    Vascular               Vascular Coronary Contract Signed 6/12/2017     $115.00
2537829057   7/2/2018     Vascular               Vascular Coronary Contract Signed 6/12/2017     $230.00
2537829060   7/2/2018     Vascular               Vascular Coronary Contract Signed 6/12/2017     $115.00
2537829173   7/2/2018     Vascular               Vascular Coronary Contract Signed 6/12/2017     $245.81
2537854913   7/3/2018     Vascular               Vascular Coronary Contract Signed 6/12/2017     $115.00
2537878812   7/5/2018     Vascular               Vascular Coronary Contract Signed 6/12/2017     $393.30
2537901458   7/6/2018     Vascular               Vascular Coronary Contract Signed 6/12/2017     $115.00
2537920585   7/9/2018     Vascular               Vascular Coronary Contract Signed 6/12/2017     $115.00
2537920589   7/9/2018     Vascular               Vascular Coronary Contract Signed 6/12/2017    $1,650.00
2538021311   7/13/2018    Vascular               Vascular Coronary Contract Signed 6/12/2017     $245.81
2538021342   7/13/2018    Vascular               Vascular Coronary Contract Signed 6/12/2017     $460.00
2538021370   7/13/2018    Vascular               Vascular Coronary Contract Signed 6/12/2017    $3,300.00
2538069692   7/17/2018    Vascular               Vascular Coronary Contract Signed 6/12/2017       $49.16



                                                                 Page 3
                    Case 2:18-bk-20151-ER         Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30               Desc
                                                    Main Document    Page 8 of 53


2538093905   7/18/2018        Vascular            Vascular Coronary Contract Signed 6/12/2017           $164.16
2538093916   7/18/2018        Vascular            Vascular Coronary Contract Signed 6/12/2017           $825.00
2538144804   7/20/2018        Vascular            Vascular Coronary Contract Signed 6/12/2017            $49.16
2538144805   7/20/2018        Vascular            Vascular Coronary Contract Signed 6/12/2017           $825.00
2536133516   3/22/2018        Vascular            Vascular Coronary                                   $1,125.00
2537539173   6/15/2018        Vascular            Vascular Coronary                                   $1,125.00
2537685083   6/25/2018        Vascular            Vascular Coronary                                   $1,125.00
2537685087   6/25/2018        Vascular            Vascular Coronary                                   $1,725.00
2537721213   6/26/2018        Vascular            Vascular Coronary                                    $600.00
2537721215   6/26/2018        Vascular            Vascular Coronary                                   $7,950.00
2537721218   6/26/2018        Vascular            Vascular Coronary                                   $1,125.00
2537721219   6/26/2018        Vascular            Vascular Coronary                                   $2,250.00
2537721221   6/26/2018        Vascular            Vascular Coronary                                   $1,125.00
2537721223   6/26/2018        Vascular            Vascular Coronary                                   $2,250.00
2537901451   7/6/2018         Vascular            Vascular Coronary                                    $499.00
2538044906   7/16/2018        Coronary Vascular   Vascular Coronary                                   $1,650.00
2536708628   4/25/2018        Vascular            Vascular Peripheral Contract Signed 6/16/2017         $428.30
2536741265   4/26/2018        Vascular            Vascular Peripheral Contract Signed 6/16/2017         $289.51
2536774458   4/27/2018        Vascular            Vascular Peripheral Contract Signed 6/16/2017         $868.54
2536774466   4/27/2018        Vascular            Vascular Peripheral Contract Signed 6/16/2017         $178.46
2537331982   6/4/2018         Vascular            Vascular Peripheral Contract Signed 6/16/2017         $289.51
2537402668   6/7/2018         Vascular            Vascular Peripheral Contract Signed 6/16/2017       $4,949.03
2537426572   6/8/2018         Vascular            Vascular Peripheral Contract Signed 6/16/2017       $3,393.22
2537560914   6/18/2018        Vascular            Vascular Peripheral Contract Signed 6/16/2017       $4,080.49
2537560921   6/18/2018        Vascular            Vascular Peripheral Contract Signed 6/16/2017         $289.51
2537587337   6/19/2018        Vascular            Vascular Peripheral Contract Signed 6/16/2017       $3,420.00
2537639738   6/21/2018        Vascular            Vascular Peripheral Contract Signed 6/16/2017       $3,393.22
2537920592   7/9/2018         Vascular            Vascular Peripheral Contract Signed 6/16/2017         $339.61
1401840337   3/15/2018        Vascular                                                                  -$45.66
                Pre-Petition Total                                                                  $406,455.72

Invoice #    Document Date   Business Unit        Contract                                        Open Amount
2539615602   10/17/2018      Structural Heart     Cardiac Surgery                                       $285.36
2539810250   10/26/2018      Structural Heart     Cardiac Surgery                                       $363.04
2539866258   10/30/2018      Structural Heart     Cardiac Surgery                                     $1,235.84
2539866280   10/30/2018      Structural Heart     Cardiac Surgery                                        $94.23
2540124620   11/15/2018      Structural Heart     Cardiac Surgery                                       $388.17



                                                                    Page 4
                   Case 2:18-bk-20151-ER         Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30           Desc
                                                   Main Document    Page 9 of 53


2540266780   11/27/2018   Structural Heart       Cardiac Surgery                                   $615.08
2539211009   9/24/2018    Total CRHF             CRHF Capped Price Contract signed 8/29/2018   -$15,622.69
2539567313   10/15/2018   Total CRHF             CRHF Capped Price Contract signed 8/29/2018    $10,779.98
2539567343   10/15/2018   Total CRHF             CRHF Capped Price Contract signed 8/29/2018     $2,985.00
2539615612   10/17/2018   Total CRHF             CRHF Capped Price Contract signed 8/29/2018    $10,779.98
2539642355   10/18/2018   Total CRHF             CRHF Capped Price Contract signed 8/29/2018     $2,985.00
2539781942   10/25/2018   Total CRHF             CRHF Capped Price Contract signed 8/29/2018     $5,293.16
2539993978   11/7/2018    Total CRHF             CRHF Capped Price Contract signed 8/29/2018     $4,504.35
2540015770   11/8/2018    Total CRHF             CRHF Capped Price Contract signed 8/29/2018    $10,720.00
2540169195   11/19/2018   Total CRHF             CRHF Capped Price Contract signed 8/29/2018    $15,622.69
2540169218   11/19/2018   Total CRHF             CRHF Capped Price Contract signed 8/29/2018    $10,779.98
0612703397   10/10/2018   Spinal                 Restorative Therapy Group List Price              $799.20
0612715100   10/12/2018   Spinal                 Restorative Therapy Group List Price            $4,730.02
0612726131   10/16/2018   Spinal                 Restorative Therapy Group List Price              $500.18
0612731330   10/17/2018   Spinal                 Restorative Therapy Group List Price            $3,763.82
0612731343   10/17/2018   Spinal                 Restorative Therapy Group List Price            $9,452.46
0612737281   10/18/2018   Spinal                 Restorative Therapy Group List Price              $975.00
2539665837   10/19/2018   SurgicalTechnologies   Restorative Therapy Group List Price            $2,700.00
0612748585   10/22/2018   Spinal                 Restorative Therapy Group List Price           -$1,101.60
0612748592   10/22/2018   Spinal                 Restorative Therapy Group List Price            $1,101.60
0612771466   10/25/2018   Spinal                 Restorative Therapy Group List Price              $405.00
0612771473   10/25/2018   Spinal                 Restorative Therapy Group List Price              $163.20
0612771479   10/25/2018   Spinal                 Restorative Therapy Group List Price              $652.80
0612771485   10/25/2018   Spinal                 Restorative Therapy Group List Price            $1,215.00
0612771493   10/25/2018   Spinal                 Restorative Therapy Group List Price            $5,060.00
0612771500   10/25/2018   Spinal                 Restorative Therapy Group List Price              $799.20
0612771507   10/25/2018   Spinal                 Restorative Therapy Group List Price              $799.20
2539781932   10/25/2018   SurgicalTechnologies   Restorative Therapy Group List Price            $2,700.00
2539781950   10/25/2018   SurgicalTechnologies   Restorative Therapy Group List Price            $2,989.08
0612780109   10/26/2018   Spinal                 Restorative Therapy Group List Price             -$163.20
0612780115   10/26/2018   Spinal                 Restorative Therapy Group List Price              $163.20
0612781080   10/26/2018   Spinal                 Restorative Therapy Group List Price            $4,730.02
0612786850   10/29/2018   Spinal                 Restorative Therapy Group List Price             -$405.00
0612786857   10/29/2018   Spinal                 Restorative Therapy Group List Price              $405.00
0612792525   10/30/2018   Spinal                 Restorative Therapy Group List Price              $418.43
0612792827   10/30/2018   Spinal                 Restorative Therapy Group List Price            $1,012.00
0612806672   11/1/2018    Spinal                 Restorative Therapy Group List Price              $652.80



                                                                Page 5
                   Case 2:18-bk-20151-ER         Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30     Desc
                                                  Main Document    Page 10 of 53


2539928507   11/2/2018    SurgicalTechnologies   Restorative Therapy Group List Price      $2,700.00
0612815363   11/5/2018    Spinal                 Restorative Therapy Group List Price       $405.00
0612815368   11/5/2018    Spinal                 Restorative Therapy Group List Price       $799.20
0612821491   11/6/2018    Spinal                 Restorative Therapy Group List Price      $1,360.80
0612831905   11/8/2018    Spinal                 Restorative Therapy Group List Price      $4,730.02
0612831912   11/8/2018    Spinal                 Restorative Therapy Group List Price      $5,910.00
2540015734   11/8/2018    SurgicalTechnologies   Restorative Therapy Group List Price      $1,699.93
2540032497   11/9/2018    SurgicalTechnologies   Restorative Therapy Group List Price      $2,700.00
2540032504   11/9/2018    SurgicalTechnologies   Restorative Therapy Group List Price       $382.81
2540056286   11/12/2018   SurgicalTechnologies   Restorative Therapy Group List Price       $696.40
2540056295   11/12/2018   SurgicalTechnologies   Restorative Therapy Group List Price      $1,006.41
0612848942   11/13/2018   Spinal                 Restorative Therapy Group List Price       $405.00
0612852625   11/14/2018   Spinal                 Restorative Therapy Group List Price      $7,240.70
2540102001   11/14/2018   SurgicalTechnologies   Restorative Therapy Group List Price       $524.40
2540124578   11/15/2018   SurgicalTechnologies   Restorative Therapy Group List Price       $442.78
2540124603   11/15/2018   SurgicalTechnologies   Restorative Therapy Group List Price      $3,648.78
0612864756   11/16/2018   Spinal                 Restorative Therapy Group List Price       $652.80
0612868741   11/19/2018   Spinal                 Restorative Therapy Group List Price       $405.00
0612868748   11/19/2018   Spinal                 Restorative Therapy Group List Price      $1,012.00
0612869232   11/19/2018   Spinal                 Restorative Therapy Group List Price      $3,805.00
0612869238   11/19/2018   Spinal                 Restorative Therapy Group List Price      $3,805.00
0612876996   11/20/2018   Spinal                 Restorative Therapy Group List Price      $4,049.29
0612877003   11/20/2018   Spinal                 Restorative Therapy Group List Price      $5,300.00
0612877008   11/20/2018   Spinal                 Restorative Therapy Group List Price      $1,000.36
2540193059   11/20/2018   SurgicalTechnologies   Restorative Therapy Group List Price      $2,700.00
2540193072   11/20/2018   SurgicalTechnologies   Restorative Therapy Group List Price      $4,500.00
2540193083   11/20/2018   SurgicalTechnologies   Restorative Therapy Group List Price      $2,700.00
2540215639   11/21/2018   SurgicalTechnologies   Restorative Therapy Group List Price       $276.40
0612889516   11/23/2018   Spinal                 Restorative Therapy Group List Price     $11,415.00
0612889522   11/23/2018   Spinal                 Restorative Therapy Group List Price      $5,300.00
2540232916   11/23/2018   SurgicalTechnologies   Restorative Therapy Group List Price      $2,989.08
2540232921   11/23/2018   SurgicalTechnologies   Restorative Therapy Group List Price      $2,700.00
0612893058   11/26/2018   Spinal                 Restorative Therapy Group List Price       $550.80
0612898051   11/27/2018   Spinal                 Restorative Therapy Group List Price       $652.80
2540266784   11/27/2018   SurgicalTechnologies   Restorative Therapy Group List Price      $4,200.00
2540266790   11/27/2018   SurgicalTechnologies   Restorative Therapy Group List Price      $2,700.00
0612908583   11/29/2018   Spinal                 Restorative Therapy Group List Price      $4,730.02



                                                                 Page 6
                    Case 2:18-bk-20151-ER           Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30             Desc
                                                     Main Document    Page 11 of 53


0612908589   11/29/2018      Spinal                 Restorative Therapy Group List Price             $11,289.98
2540314033   11/29/2018      SurgicalTechnologies   Restorative Therapy Group List Price              $1,793.97
2540335153   11/30/2018      SurgicalTechnologies   Restorative Therapy Group List Price                $852.60
2539970744   11/6/2018       Vascular               Vascular Coronary Contract Signed 6/12/2017         $825.00
2539993994   11/7/2018       Vascular               Vascular Coronary Contract Signed 6/12/2017       $3,300.00
2540015751   11/8/2018       Vascular               Vascular Coronary Contract Signed 6/12/2017         $115.00
2540015770   11/8/2018       Vascular               Vascular Coronary Contract Signed 6/12/2017       $1,341.14
2540032518   11/9/2018       Vascular               Vascular Coronary Contract Signed 6/12/2017       $3,300.00
2540032528   11/9/2018       Vascular               Vascular Coronary Contract Signed 6/12/2017         $230.00
2540079113   11/13/2018      Vascular               Vascular Coronary Contract Signed 6/12/2017         $115.00
2540102027   11/14/2018      Vascular               Vascular Coronary Contract Signed 6/12/2017         $230.00
2540169268   11/19/2018      Vascular               Vascular Coronary Contract Signed 6/12/2017         $245.81
2540169283   11/19/2018      Vascular               Vascular Coronary Contract Signed 6/12/2017       $1,823.00
2540266799   11/27/2018      Vascular               Vascular Coronary Contract Signed 6/12/2017       $1,650.00
2540266809   11/27/2018      Vascular               Vascular Coronary Contract Signed 6/12/2017         $690.00
2540335142   11/30/2018      Vascular               Vascular Coronary Contract Signed 6/12/2017         $147.49
2540102013   11/14/2018      Vascular               Vascular Peripheral Contract Signed 6/16/2017       $178.46
2540169206   11/19/2018      Vascular               Vascular Peripheral                               $1,011.66
               Post-Petition Total                                                                  $235,561.47




                                                                    Page 7
                      Case 2:18-bk-20151-ER          Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30            Desc
                                                      Main Document    Page 12 of 53

                                        Saint Louise Regional Hospital                                                Total : $92,338.01
Invoice #    Document Date Business Unit              Contract                                      Open Amount
2537541272   6/15/2018        Total CRHF              CRHF Capped Price Contract signed 8/29/2018       $17,307.00
2537971886   7/11/2018        Total CRHF              CRHF Capped Price Contract signed 8/29/2018       $17,307.00
2538119966   7/19/2018        Total CRHF              CRHF Capped Price Contract signed 8/29/2018       $14,250.00
2537143421   5/22/2018        SurgicalTechnologies    Restorative Therapy Group List Price                $7,450.00
2537425849   6/8/2018         Neuromodulation         Restorative Therapy Group List Price              $17,098.90
2537447469   6/11/2018        Neuromodulation         Restorative Therapy Group List Price                  $305.20
2538169932   7/23/2018        Neuromodulation         Restorative Therapy Group List Price              $17,413.10
2538582461   8/15/2018        SurgicalTechnologies    Restorative Therapy Group List Price               -$4,083.72
                  Pre-Petition Total                                                                    $87,047.48

2539525497       10/11/2018 SurgicalTechnologies      Restorative Therapy Group List Price                 $311.30
2540315443       11/29/2018 Total CRHF                CRHF Capped Price Contract signed 8/29/2018         $4,979.23
                 Post-Petition Total                                                                      $5,290.53




                                                                    Page 8
Case 2:18-bk-20151-ER   Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30   Desc
                         Main Document    Page 13 of 53




                         EXHIBIT B
Case 2:18-bk-20151-ER   Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30   Desc
                         Main Document    Page 14 of 53




                              PURCHASE AGREEMENT

                                    BETWEEN


                    VERITY HEALTH SYSTEM OF CALIFORNIA, INC.


                                      AND

                               MEDRONIC USA, INC.

                            DATED AS OF JUNE 12, 2017
Case 2:18-bk-20151-ER   Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30   Desc
                         Main Document    Page 15 of 53




              PAGES REMOVED
       Case 2:18-bk-20151-ER               Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30                                    Desc
                                            Main Document    Page 16 of 53



                                                     PURCHASE AGREEMENT

                  This Purchase Agreement ('Agreemenf') entered into on this 12th day of June 2017, is by and between the
        Verity Health System of California, Inc., a California nonprofit public benefit corporation for Verity and for the benefit
        of its affiliates listed on the attached Exhibit C (collectively, "System"), and Medtronic USA, Inc. a Minnesota
        corporation ("Vendor").

                                                              RECITALS


                  A.       Vendor is a corporation that provides the supplies or equipment set forth in Exhibit A, hereafter
        referred to as "Product", to health care facilities.

                 B.       System desires to engage Vendor to provide the Product to System in accordance with the terms and
        conditions contained in this Agreement.

                  C.       Vendor desires to provide the Product in accordance with the terms and condition of this Agreement.

                 NOW THEREFORE, the parties agree as follows:




-----------




        December2015 Version

        {00009244; 1 )SFI-686630vl
Case 2:18-bk-20151-ER   Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30   Desc
                         Main Document    Page 17 of 53




              PAGES REMOVED
Case 2:18-bk-20151-ER                  Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30                      Desc
                                        Main Document    Page 18 of 53



  IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of the date set forth above.

            SYSTEM                                              VENDOR
            Verity Health System of California, Inc.            Medtronic USA, Inc.


                                                                By:   MM!f hl Oierv
                                                                Name: Mary Pat Oien
                                                                Title: Sr. Contract Analyst




Signature Page to Purchase Agreement                   4
Case 2:18-bk-20151-ER   Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30   Desc
                         Main Document    Page 19 of 53




              PAGES REMOVED
Case 2:18-bk-20151-ER               Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30                          Desc
                                     Main Document    Page 20 of 53



                                                 EXHIBTC
                                             SYSTEM AFFILIATES




  IF£1\f€i~§f;~~~,~~'il~NJ:r:;i~\~1)12s~t'.(;A;g~JfjjJ8MiSlfl:Bli:m ~~~~%\!il~l'%E3t~~ ~i?:Jiit~~§J'.$~~)0;~;!!~1
   St Vincent Medical Center                                             Los Angeles                 CA
   O'Conner Hospital                                                      San Carlos                 CA
   Saint Louise Regional Hospital                                         San Carlos                 CA
   Seton Medical Center                                                   San Carlos                 CA
   St Francis Medical Center                                              Lvnwood                    CA
Case 2:18-bk-20151-ER   Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30   Desc
                         Main Document    Page 21 of 53




                         EXHIBIT C
Case 2:18-bk-20151-ER   Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30   Desc
                         Main Document    Page 22 of 53




                             PURCHASE AGREEMENT


                                    BETWEEN

                   VERITY HEALTH SYSTEM OF CALIFORNIA, INC.


                                       AND

                               MEDRONIC USA, INC.


                             DATED AS OF JUNE 16, 2017
Case 2:18-bk-20151-ER   Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30   Desc
                         Main Document    Page 23 of 53




              PAGES REMOVED
Case 2:18-bk-20151-ER                Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30                                   Desc
                                      Main Document    Page 24 of 53



                                               PURCHASE AGREEMENT

            This Purchase Agreement ("Agreement") entered into on this 161h day ofJune, 2017, is by and between the
  Verity Health System of California, Inc., a California nonprofit public benefit corporation for Verity and for the benefit
  of its affiliates listed on the attached Exhibit C (collectively, "System"), and Medtronic USA, Inc. a Minnesota              i-
  corporation ("Vendor").                                                                                                       '




                                                        RECITALS


            A.       Vendor is a corporation that provides the supplies or equipment set forth in Exhibit A, hereafter
  referred to as "Product", to health care facilities.

           B.        System desires to engage Vendor to provide the Product to System in accordance with the terms and
  conditions contained in this Agreement.

           C.        Vendor desires to provide the Product in accordance with the terms and condition of this Agreement.

           NOW THEREFORE, the parties agree as follows:                                                                         +-




                                                                                                                                ~-
                                                                                                                                    ;
                                                                                                                                !




 December 2015 Version

 {00009244; I }SFI-686630vl
Case 2:18-bk-20151-ER   Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30   Desc
                         Main Document    Page 25 of 53




              PAGES REMOVED
Case 2:18-bk-20151-ER                   Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30                      Desc
                                         Main Document    Page 26 of 53



   IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of the date set forth above.

             SYSTEM                                              VENDOR
             Verity Health System of California, Inc.            Medtronic USA, Inc.

                                                                 By:~~
                                                                 Name: Brooke Butcher
                                                                 Title: Associate Contract Analyst




                                                                                                                      I
                                                                                                                      l-




 Signature Page to Purchase Agreement
Case 2:18-bk-20151-ER   Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30   Desc
                         Main Document    Page 27 of 53




              PAGES REMOVED
Case 2:18-bk-20151-ER               Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30         Desc
                                     Main Document    Page 28 of 53



                                                     EXHIBTC

                                              SYSTEM AFFILIATES


         AC COLIN I NAME            ''   ACCOllN I NllMHER          CllV        '   STAl IO
   St Vincent Medical Center                                      Los Angeles        CA
   O'Conner Hospital                                               San Carlos        CA
   Saint Louise Regional Hospital                                  San Carlos        CA
   Seton Medical Center                                            San Carlos        CA
   St Francis Medical Center                                       Lynwood           CA




                                                                                                     j_
Case 2:18-bk-20151-ER   Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30   Desc
                         Main Document    Page 29 of 53




                         EXHIBIT D
Case 2:18-bk-20151-ER           Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30                        Desc
                                 Main Document    Page 30 of 53



                                      Medtronic Product Sale Agreement
                                             Coronary Products



        Medtronic USA, Inc.                              Verity Health
        8200 Coral Sea Street NE                         203 Redwood Shores Pkwy #800
        Mounds View, MN 55112                            Redwood City, CA 94065
        ("Medtronic")                                    ("Customer")


July 12, 2017

Medtronic offers to sell to Customer and, on its behalf, to each of the Customer affiliates identified in the
attached Customer Affiliate Exhibit (each an “Customer Affiliate” and, collectively, the “Customer Affiliates”)
those certain Medtronic products identified in the Medtronic Products and Pricing Exhibit (each a “Medtronic
Product” and, collectively, the “Medtronic Products”) to Customer in accordance with the terms and
conditions of this Medtronic Product Sale Agreement (the “Agreement”). This Agreement, including the
following attachments, shall constitute the entire agreement between Medtronic and Customer (together,
each a “Party” and, collectively, the “Parties” hereunder) for purchase of the Medtronic Products:

•   Exhibit A (Customer Affiliates)
•
•

Agreement Effective Date: This Agreement will be effective upon acceptance of this Agreement by
Customer, which will be upon Medtronic’s receipt of a purchase order from Customer for any of the Products
in the attached pricing schedule that is dated after the date this Agreement was signed by Medtronic. These
terms will not be effective for any product that was purchased or implanted by Customer prior to the date
this Agreement was signed by Medtronic.

MEDTRONIC:

MEDTRONIC USA, INC.


Mary Pat Oien
Signature

Mary Pat Oien
Print Name

Sr. Contract Analyst
Title
    July 12, 2017
Date Signed
Case 2:18-bk-20151-ER             Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30    Desc
                                   Main Document    Page 31 of 53


                                              EXHIBIT A
                                         CUSTOMER AFFILIATES


        ACCOUNT NAME                  ACCOUNT NUMBER              CITY         STATE

 St Vincent Medical Center                                     Los Angeles      CA

 O'Conner Hospital                                             San Carlos       CA

 Saint Louise Regional Hospital                                San Carlos       CA

 Seton Medical Center                                          San Carlos       CA

 St Francis Medical Center                                      Lynwood         CA
Case 2:18-bk-20151-ER   Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30   Desc
                         Main Document    Page 32 of 53




              PAGES REMOVED
Case 2:18-bk-20151-ER   Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30   Desc
                         Main Document    Page 33 of 53




                         EXHIBIT E
Case 2:18-bk-20151-ER   Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30   Desc
                         Main Document    Page 34 of 53




                           PURCHASE AGREEMENT

                                 BETWEEN

                VERITY HEALTH SYSTEM OF CALIFORNIA, INC.

                                    AND

                            MEDTRONIC USA, INC.

                                   DATED
                                   ASOF
                              AUGUS~2018
                                       29   fY\rD
Case 2:18-bk-20151-ER   Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30   Desc
                         Main Document    Page 35 of 53




              PAGES REMOVED
Case 2:18-bk-20151-ER               Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30                         Desc
                                     Main Document    Page 36 of 53




                                         PURCHASE AGREE~
                                                               29
          This Purchase Agreement entered into on this~ y of August 2018, is by and between
  the Verity Health System of California, Inc., a California nonprofit public benefit corporation for
  Verity and for th~ bet)efit of its affiliates listed on the attached Exhibit C (~llectively, "Sysqmi"),
  and Medtronic USA, Inc, a Minnesota corporation. ('"Vendor'').

                                                  RECITALS

            A.        Vendor is a corporation/ that provides the supplies or equipment set forth in Exhibit
  A. hereafter referred to as "Product", to health care facilities.
            B.        System desires to engage Vendor to provide the Product to System in accordance
  with the terms and conditions contained in this Agreement.

          C.    Vendor desires to provide the Product in accordance with the terms and condition
  of this Agreement

           NOW THEREFORE, the parties agree as follows:




  December lOIS Venton

  {00009244; 1 }SFI-686630v I
Case 2:18-bk-20151-ER   Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30   Desc
                         Main Document    Page 37 of 53




              PAGES REMOVED
Case 2:18-bk-20151-ER          Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30           Desc
                                Main Document    Page 38 of 53




    IN WTINESS WHEREOF, the parties have caused this Agreement to be executed as of the date
    set forth above.

      SYSTEM                                            VENDOR
      Verity Health System of California, Inc.          MEDTRO.NIC USA, INC.



      By.OJ1e4d~£(( '
      Printti~ame: /~ ))J(B;            a h/JJ
      Title:   Zx11 r r ~13/r/¥ ~SYIf
      Date: ~-·-J~
                =-'--~--.:
                       'fi fl---'
                              '/ J>
                                  ::;....__ _
                                            '




                                                 12
Case 2:18-bk-20151-ER   Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30   Desc
                         Main Document    Page 39 of 53




              PAGES REMOVED
Case 2:18-bk-20151-ER           Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30   Desc
                                 Main Document    Page 40 of 53




                                           EXHIBITC

                                      SYSTEM AFFILIATES




                                                          San Carlos
                                                          San Carlos
                                                          San Carlos
                                                          L wood




   Decanber 2015 Version

   {00009244; 1 }SFr-686630vl
        Case 2:18-bk-20151-ER                    Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30                                       Desc
                                                  Main Document    Page 41 of 53



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

903 Calle Amanecer Suite #350
San Clemente, CA 92673

A true and correct copy of the foregoing document entitled (specify): DECLARATION OF BOB ZBYLICKI IN SUPPORT
OF THE OBJECTION TO (I) NOTICE TO COUNTERPARTIES TO EXECUTORY CONTRACTS AND UNEXPIRED
LEASES OF THE DEBTORS THAT MAY BE ASSUMED AND ASSIGNED [DKT. NO. 810] AND (II) SALE MOTION
[DKT. NO. 365] will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-
2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
December 10, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

See attached service list.

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) December 10, 2018, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

See attached service list.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) December 10, 2018, I
served the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in
writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.

SERVED BY OVERNIGHT MAIL WITHIN 24 HOURS AFTER THE DOCUMENT IS FILED
Chambers of the Hon. Ernest M. Robles
United States Bankruptcy Court
Central District of California
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1560
Los Angeles, CA 90012


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 12/10/2018                       Nathan W. Reinhardt                                           /s/ Nathan W. Reinhardt
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30                                       Desc
                                                  Main Document    Page 42 of 53


SERVED BY UNITED STATES MAIL AND EMAIL:

Counsel to the Debtors:
Dentons US LLP
Attn: Samuel R. Maizel
601 S. Figueroa Street, Suite 2500
Los Angeles, CA 90017
samuel.maizel@dentons.com

The Debtors’ Investment Banker:
Cain Brothers, a division of KeyBanc Capital Markets
Attn: James Moloney
601 California Street, Suite 1505
San Francisco, CA 94108
jmoloney@cainbrothers.com

Counsel to the Stalking Horse Purchaser:
McDermott Will & Emery LLP
Attn: James F. Owens
2049 Century Park East, Suite 3800
Los Angeles, CA 90067
JFowens@mwe.com

Office of the United States Trustee:
Office of the United States Trustee
Attn: Hatty Yip
915 Wilshire Blvd., Suite 1850
Los Angeles, California 90017
hatty.yip@usdoj.gov

Counsel to the Official Committee:
Milbank, Tweed, Hadley & McCloy LLP
Attn: Gregory A. Bray
2029 Century Park East, 33rd Floor
Los Angeles, CA 90067
gbray@milbank.com

TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Robert N Amkraut on behalf of Creditor Swinerton Builders
ramkraut@foxrothschild.com

Kyra E Andrassy on behalf of Creditor MGH Painting, Inc.
kandrassy@swelawfirm.com, csheets@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

Kyra E Andrassy on behalf of Interested Party Courtesy NEF
kandrassy@swelawfirm.com, csheets@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

Simon Aron on behalf of Interested Party RCB Equities #1, LLC
saron@wrslawyers.com

Lauren T Attard on behalf of Creditor SpecialtyCare Cardiovascular Resources, LLC
lattard@bakerlaw.com, abalian@bakerlaw.com

Keith Patrick Banner on behalf of Creditor Abbott Laboratories Inc.
kbanner@greenbergglusker.com, sharper@greenbergglusker.com;calendar@greenbergglusker.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30                                       Desc
                                                  Main Document    Page 43 of 53


Keith Patrick Banner on behalf of Interested Party CO Architects
kbanner@greenbergglusker.com, sharper@greenbergglusker.com;calendar@greenbergglusker.com

Cristina E Bautista on behalf of Creditor Health Net of California, Inc.
cristina.bautista@kattenlaw.com, ecf.lax.docket@kattenlaw.com

James Cornell Behrens on behalf of Creditor Committee Official Committee of Unsecured Creditors of Verity Health
System of California, Inc., et al.
jbehrens@milbank.com,
gbray@milbank.com;mshinderman@milbank.com;hmaghakian@milbank.com;dodonnell@milbank.com;jbrewster@milban
k.com;JWeber@milbank.com

Ron Bender on behalf of Health Care Ombudsman J. Nathan Ruben
rb@lnbyb.com

Ron Bender on behalf of Health Care Ombudsman Jacob Nathan Rubin
rb@lnbyb.com

Bruce Bennett on behalf of Creditor Verity MOB Financing II LLC
bbennett@jonesday.com

Bruce Bennett on behalf of Creditor Verity MOB Financing LLC
bbennett@jonesday.com

Peter J Benvenutti on behalf of Creditor County of San Mateo
pbenvenutti@kellerbenvenutti.com, pjbenven74@yahoo.com

Elizabeth Berke-Dreyfuss on behalf of Creditor Center for Dermatology, Cosmetic and Laser Surgery
edreyfuss@wendel.com

Steven M Berman on behalf of Creditor KForce, Inc.
sberman@slk-law.com

Alicia K Berry on behalf of Attorney Alicia Berry
Alicia.Berry@doj.ca.gov

Alicia K Berry on behalf of Interested Party Attorney General For The State Of Ca
Alicia.Berry@doj.ca.gov

Stephen F Biegenzahn on behalf of Creditor Josefina Robles
efile@sfblaw.com

Stephen F Biegenzahn on behalf of Interested Party Courtesy NEF
efile@sfblaw.com

Karl E Block on behalf of Interested Party Courtesy NEF
kblock@loeb.com, jvazquez@loeb.com;ladocket@loeb.com

Dustin P Branch on behalf of Interested Party Wells Fargo Bank, National Association, as indenture trustee
branchd@ballardspahr.com, carolod@ballardspahr.com;hubenb@ballardspahr.com;Pollack@ballardspahr.com

Michael D Breslauer on behalf of Creditor Hunt Spine Institute, Inc.
mbreslauer@swsslaw.com, wyones@swsslaw.com;mbreslauer@ecf.courtdrive.com;wyones@ecf.courtdrive.com

Chane Buck on behalf of Interested Party Courtesy NEF
cbuck@jonesday.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30                                       Desc
                                                  Main Document    Page 44 of 53


Damarr M Butler on behalf of Creditor Pension Benefit Guaranty Corporation
butler.damarr@pbgc.gov, efile@pbgc.gov

Lori A Butler on behalf of Creditor Pension Benefit Guaranty Corporation
butler.lori@pbgc.gov, efile@pbgc.gov

Howard Camhi on behalf of Creditor The Huntington National Bank
hcamhi@ecjlaw.com, tcastelli@ecjlaw.com;amatsuoka@ecjlaw.com

Shirley Cho on behalf of Attorney Pachulski Stang Ziehl & Jones LLP
scho@pszjlaw.com

Shawn M Christianson on behalf of Interested Party Courtesy NEF
cmcintire@buchalter.com, schristianson@buchalter.com

David N Crapo on behalf of Creditor Sharp Electronics Corporation
dcrapo@gibbonslaw.com, elrosen@gibbonslaw.com

Mariam Danielyan on behalf of Creditor Aida Iniguez
md@danielyanlawoffice.com, danielyan.mar@gmail.com

Mariam Danielyan on behalf of Creditor Francisco Iniguez
md@danielyanlawoffice.com, danielyan.mar@gmail.com

Brian L Davidoff on behalf of Interested Party CO Architects
bdavidoff@greenbergglusker.com, calendar@greenbergglusker.com;jking@greenbergglusker.com

Aaron Davis on behalf of Creditor US Foods, Inc.
aaron.davis@bryancave.com, kat.flaherty@bryancave.com

Kevin M Eckhardt on behalf of Creditor C. R. Bard, Inc.
keckhardt@huntonak.com, keckhardt@hunton.com

Kevin M Eckhardt on behalf of Creditor Smith & Nephew, Inc.
keckhardt@huntonak.com, keckhardt@hunton.com

Andy J Epstein on behalf of Interested Party Courtesy NEF
taxcpaesq@gmail.com

Christine R Etheridge on behalf of Creditor Fka GE Capital Wells Fargo Vendor Financial Services, LLC
christine.etheridge@ikonfin.com

M Douglas Flahaut on behalf of Creditor Medline Industries, Inc.
flahaut.douglas@arentfox.com

Michael G Fletcher on behalf of Interested Party Courtesy NEF
mfletcher@frandzel.com, sking@frandzel.com

Eric J Fromme on behalf of Creditor CHHP Holdings II, LLC
efromme@tocounsel.com, lchapman@tocounsel.com;sschuster@tocounsel.com

Eric J Fromme on behalf of Creditor CPH Hospital Management, LLC
efromme@tocounsel.com, lchapman@tocounsel.com;sschuster@tocounsel.com

Eric J Fromme on behalf of Creditor Eladh, L.P.
efromme@tocounsel.com, lchapman@tocounsel.com;sschuster@tocounsel.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30                                       Desc
                                                  Main Document    Page 45 of 53


Eric J Fromme on behalf of Creditor Gardena Hospital L.P.
efromme@tocounsel.com, lchapman@tocounsel.com;sschuster@tocounsel.com

Jeffrey K Garfinkle on behalf of Creditor McKesson Corporation
jgarfinkle@buchalter.com, docket@buchalter.com;dcyrankowski@buchalter.com

Jeffrey K Garfinkle on behalf of Interested Party Courtesy NEF
jgarfinkle@buchalter.com, docket@buchalter.com;dcyrankowski@buchalter.com

Lawrence B Gill on behalf of Interested Party Courtesy NEF
lgill@nelsonhardiman.com, rrange@nelsonhardiman.com

Paul R. Glassman on behalf of Creditor Long Beach Memorial Medical Center
pglassman@sycr.com

Eric D Goldberg on behalf of Creditor Otsuka Pharmaceutical Development & Commercialization, Inc.
eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com

Mary H Haas on behalf of Creditor American National Red Cross
maryhaas@dwt.com, melissastrobel@dwt.com;laxdocket@dwt.com;yunialubega@dwt.com

Michael S Held on behalf of Creditor Medecision, Inc.
mheld@jw.com

Lawrence J Hilton on behalf of Creditor Cerner Corporation
lhilton@onellp.com,
lthomas@onellp.com;info@onellp.com;evescance@onellp.com;nlichtenberger@onellp.com;rgolder@onellp.com

Robert M Hirsh on behalf of Creditor Medline Industries, Inc.
Robert.Hirsh@arentfox.com

Florice Hoffman on behalf of Creditor National Union of Healthcare Workers
fhoffman@socal.rr.com, floricehoffman@gmail.com

Michael Hogue on behalf of Creditor Workday, Inc.
hoguem@gtlaw.com, fernandezc@gtlaw.com;SFOLitDock@gtlaw.com

Marsha A Houston on behalf of Creditor Healthcare Transformation Inc.
mhouston@reedsmith.com

Brian D Huben on behalf of Creditor Southeast Medical Center, LLC and Slauson Associates of Huntington Park, LLC
hubenb@ballardspahr.com, carolod@ballardspahr.com

John Mark Jennings on behalf of Creditor GE HFS, LLC
johnmark.jennings@kutakrock.com

Monique D Jewett-Brewster on behalf of Creditor Paragon Mechanical, Inc.
mjb@hopkinscarley.com, jkeehnen@hopkinscarley.com

Gregory R Jones on behalf of Interested Party County of Santa Clara
gjones@mwe.com, rnhunter@mwe.com

Lance N Jurich on behalf of Creditor ALLY BANK
ljurich@loeb.com, karnote@loeb.com;ladocket@loeb.com

Ivan L Kallick on behalf of Interested Party Ivan Kallick
ikallick@manatt.com, ihernandez@manatt.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30                                       Desc
                                                  Main Document    Page 46 of 53



Lior Katz on behalf of Creditor Refugio Estrada
katzlawapc@gmail.com

Jane Kim on behalf of Creditor County of San Mateo
jkim@kellerbenvenutti.com

Monica Y Kim on behalf of Health Care Ombudsman Jacob Nathan Rubin
myk@lnbrb.com, myk@ecf.inforuptcy.com

Gary E Klausner on behalf of Interested Party Courtesy NEF
gek@lnbyb.com

Marilyn Klinger on behalf of Attorney Hartford Fire Insurance Company
MKlinger@smtdlaw.com, svargas@smtdlaw.com

Joseph A Kohanski on behalf of Creditor United Nurses Associations of CA/Union of Health Care Professionals
jkohanski@bushgottlieb.com, kprestegard@bushgottlieb.com

Chris D. Kuhner on behalf of Creditor OCH Forest 1, General Partner of O'Connor Health Center 1, a limited partnership
c.kuhner@kornfieldlaw.com

Darryl S Laddin on behalf of Creditor c/o Darryl S. Laddin Sysco Los Angeles, Inc.
bkrfilings@agg.com

Robert S Lampl on behalf of Creditor Surgical Information Systems, LLC
advocate45@aol.com, rlisarobinsonr@aol.com

Richard A Lapping on behalf of Creditor Retirement Plan for Hospital Employees
richard@lappinglegal.com

Paul J Laurin on behalf of Creditor Roche Diagnostics Corporation
plaurin@btlaw.com, slmoore@btlaw.com;jboustani@btlaw.com

David E Lemke on behalf of Creditor ALLY BANK
david.lemke@wallerlaw.com, chris.cronk@wallerlaw.com;Melissa.jones@wallerlaw.com;cathy.thomas@wallerlaw.com

Elan S Levey on behalf of Creditor Federal Communications Commission
elan.levey@usdoj.gov, louisa.lin@usdoj.gov

Elan S Levey on behalf of Creditor Pension Benefit Guaranty Corporation
elan.levey@usdoj.gov, louisa.lin@usdoj.gov

Elan S Levey on behalf of Creditor United States Department of Health and Human Services
elan.levey@usdoj.gov, louisa.lin@usdoj.gov

Samuel R Maizel on behalf of Debtor De Paul Ventures - San Jose Dialysis, LLC
samuel.maizel@dentons.com,
alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@dentons.
com;joan.mack@dentons.com

Samuel R Maizel on behalf of Debtor De Paul Ventures, LLC
samuel.maizel@dentons.com,
alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@dentons.
com;joan.mack@dentons.com


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30                                       Desc
                                                  Main Document    Page 47 of 53



Samuel R Maizel on behalf of Debtor O'Connor Hospital Foundation
samuel.maizel@dentons.com,
alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@dentons.
com;joan.mack@dentons.com

Samuel R Maizel on behalf of Debtor St. Francis Medical Center of Lynwood Foundation
samuel.maizel@dentons.com,
alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@dentons.
com;joan.mack@dentons.com

Samuel R Maizel on behalf of Debtor St. Vincent Foundation
samuel.maizel@dentons.com,
alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@dentons.
com;joan.mack@dentons.com

Samuel R Maizel on behalf of Debtor Verity Business Services
samuel.maizel@dentons.com,
alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@dentons.
com;joan.mack@dentons.com

Samuel R Maizel on behalf of Debtor Verity Health System of California, Inc.
samuel.maizel@dentons.com,
alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@dentons.
com;joan.mack@dentons.com

Samuel R Maizel on behalf of Debtor Verity Holdings, LLC
samuel.maizel@dentons.com,
alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@dentons.
com;joan.mack@dentons.com

Samuel R Maizel on behalf of Debtor Verity Medical Foundation
samuel.maizel@dentons.com,
alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@dentons.
com;joan.mack@dentons.com

Samuel R Maizel on behalf of Plaintiff Verity Health System of California, Inc.
samuel.maizel@dentons.com,
alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.howard@dentons.
com;joan.mack@dentons.com

Alvin Mar on behalf of U.S. Trustee United States Trustee (LA)
alvin.mar@usdoj.gov

Craig G Margulies on behalf of Interested Party Courtesy NEF
Craig@MarguliesFaithlaw.com,
Victoria@MarguliesFaithlaw.com;David@MarguliesFaithLaw.com;Helen@MarguliesFaithlaw.com

Hutchison B Meltzer on behalf of Interested Party Attorney General For The State Of Ca
hutchison.meltzer@doj.ca.gov, Alicia.Berry@doj.ca.gov

Christopher Minier on behalf of Creditor Belfor USA Group, Inc.
becky@ringstadlaw.com, arlene@ringstadlaw.com

John A Moe, II on behalf of Debtor O'Connor Hospital
john.moe@dentons.com,
glenda.spratt@dentons.com,derry.kalve@dentons.com,andy.jinnah@dentons.com,bryan.bates@dentons.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30                                       Desc
                                                  Main Document    Page 48 of 53



John A Moe, II on behalf of Debtor O'Connor Hospital Foundation
john.moe@dentons.com,
glenda.spratt@dentons.com,derry.kalve@dentons.com,andy.jinnah@dentons.com,bryan.bates@dentons.com

John A Moe, II on behalf of Debtor Seton Medical Center
john.moe@dentons.com,
glenda.spratt@dentons.com,derry.kalve@dentons.com,andy.jinnah@dentons.com,bryan.bates@dentons.com

John A Moe, II on behalf of Debtor St. Francis Medical Center
john.moe@dentons.com,
glenda.spratt@dentons.com,derry.kalve@dentons.com,andy.jinnah@dentons.com,bryan.bates@dentons.com

John A Moe, II on behalf of Debtor St. Francis Medical Center of Lynwood Foundation
john.moe@dentons.com,
glenda.spratt@dentons.com,derry.kalve@dentons.com,andy.jinnah@dentons.com,bryan.bates@dentons.com

John A Moe, II on behalf of Debtor St. Louise Regional Hospital
john.moe@dentons.com,
glenda.spratt@dentons.com,derry.kalve@dentons.com,andy.jinnah@dentons.com,bryan.bates@dentons.com

John A Moe, II on behalf of Debtor St. Vincent Dialysis Center, Inc.
john.moe@dentons.com,
glenda.spratt@dentons.com,derry.kalve@dentons.com,andy.jinnah@dentons.com,bryan.bates@dentons.com

John A Moe, II on behalf of Debtor St. Vincent Foundation
john.moe@dentons.com,
glenda.spratt@dentons.com,derry.kalve@dentons.com,andy.jinnah@dentons.com,bryan.bates@dentons.com

John A Moe, II on behalf of Debtor Verity Health System of California, Inc.
john.moe@dentons.com,
glenda.spratt@dentons.com,derry.kalve@dentons.com,andy.jinnah@dentons.com,bryan.bates@dentons.com

John A Moe, II on behalf of Debtor Verity Medical Foundation
john.moe@dentons.com,
glenda.spratt@dentons.com,derry.kalve@dentons.com,andy.jinnah@dentons.com,bryan.bates@dentons.com

Monserrat Morales on behalf of Interested Party Courtesy NEF
mmorales@marguliesfaithlaw.com,
Victoria@marguliesfaithlaw.com;David@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.com

Kevin H Morse on behalf of Interested Party Courtesy NEF
kevin.morse@saul.com, rmarcus@AttorneyMM.com;sean.williams@saul.com

Marianne S Mortimer on behalf of Creditor Premier, Inc.
mmortimer@sycr.com, jrothstein@sycr.com

Tania M Moyron on behalf of Debtor De Paul Ventures - San Jose Dialysis, LLC
tania.moyron@dentons.com, chris.omeara@dentons.com

Tania M Moyron on behalf of Debtor De Paul Ventures, LLC
tania.moyron@dentons.com, chris.omeara@dentons.com

Tania M Moyron on behalf of Debtor O'Connor Hospital
tania.moyron@dentons.com, chris.omeara@dentons.com


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30                                       Desc
                                                  Main Document    Page 49 of 53



Tania M Moyron on behalf of Debtor O'Connor Hospital Foundation
tania.moyron@dentons.com, chris.omeara@dentons.com

Tania M Moyron on behalf of Debtor Saint Louise Regional Hospital Foundation
tania.moyron@dentons.com, chris.omeara@dentons.com

Tania M Moyron on behalf of Debtor Seton Medical Center
tania.moyron@dentons.com, chris.omeara@dentons.com

Tania M Moyron on behalf of Debtor Seton Medical Center Foundation
tania.moyron@dentons.com, chris.omeara@dentons.com

Tania M Moyron on behalf of Debtor St. Francis Medical Center
tania.moyron@dentons.com, chris.omeara@dentons.com

Tania M Moyron on behalf of Debtor St. Francis Medical Center of Lynwood Foundation
tania.moyron@dentons.com, chris.omeara@dentons.com

Tania M Moyron on behalf of Debtor St. Louise Regional Hospital
tania.moyron@dentons.com, chris.omeara@dentons.com

Tania M Moyron on behalf of Debtor St. Vincent Dialysis Center, Inc.
tania.moyron@dentons.com, chris.omeara@dentons.com

Tania M Moyron on behalf of Debtor St. Vincent Foundation
tania.moyron@dentons.com, chris.omeara@dentons.com

Tania M Moyron on behalf of Debtor St. Vincent Medical Center
tania.moyron@dentons.com, chris.omeara@dentons.com

Tania M Moyron on behalf of Debtor Verity Business Services
tania.moyron@dentons.com, chris.omeara@dentons.com

Tania M Moyron on behalf of Debtor Verity Health System of California, Inc.
tania.moyron@dentons.com, chris.omeara@dentons.com

Tania M Moyron on behalf of Debtor Verity Holdings, LLC
tania.moyron@dentons.com, chris.omeara@dentons.com

Tania M Moyron on behalf of Debtor Verity Medical Foundation
tania.moyron@dentons.com, chris.omeara@dentons.com

Tania M Moyron on behalf of Plaintiff Verity Health System of California, Inc.
tania.moyron@dentons.com, chris.omeara@dentons.com

Alan I Nahmias on behalf of Interested Party Courtesy NEF
anahmias@mbnlawyers.com, jdale@mbnlawyers.com

Alan I Nahmias on behalf of Interested Party Alan I Nahmias
anahmias@mbnlawyers.com, jdale@mbnlawyers.com

Jennifer L Nassiri on behalf of Creditor Old Republic Insurance Company, et al
jennifernassiri@quinnemanuel.com

Charles E Nelson on behalf of Interested Party Wells Fargo Bank, National Association, as indenture trustee
nelsonc@ballardspahr.com, wassweilerw@ballardspahr.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30                                       Desc
                                                  Main Document    Page 50 of 53



Sheila Gropper Nelson on behalf of Creditor Golden GatePerfusion Inc
shedoesbklaw@aol.com

Mark A Neubauer on behalf of Creditor Angeles IPA A Medical Corporation
mneubauer@carltonfields.com,
mlrodriguez@carltonfields.com;smcloughlin@carltonfields.com;schau@carltonfields.com;NDunn@carltonfields.com

Mark A Neubauer on behalf of Creditor St. Vincent IPA Medical Corporation
mneubauer@carltonfields.com,
mlrodriguez@carltonfields.com;smcloughlin@carltonfields.com;schau@carltonfields.com;NDunn@carltonfields.com

Mark A Neubauer on behalf of Interested Party Courtesy NEF
mneubauer@carltonfields.com,
mlrodriguez@carltonfields.com;smcloughlin@carltonfields.com;schau@carltonfields.com;NDunn@carltonfields.com

Bryan L Ngo on behalf of Interested Party All Care Medical Group, Inc
bngo@fortislaw.com,
BNgo@bluecapitallaw.com;SPicariello@fortislaw.com;JNguyen@fortislaw.com;JNguyen@bluecapitallaw.com

Bryan L Ngo on behalf of Interested Party All Care Medical Group, Inc.
bngo@fortislaw.com,
BNgo@bluecapitallaw.com;SPicariello@fortislaw.com;JNguyen@fortislaw.com;JNguyen@bluecapitallaw.com

Melissa T Ngo on behalf of Creditor Pension Benefit Guaranty Corporation
ngo.melissa@pbgc.gov, efile@pbgc.gov

Abigail V O'Brient on behalf of Creditor UMB Bank, N.A., as master indenture trustee and Wells Fargo Bank, National
Association, as indenture trustee
avobrient@mintz.com, docketing@mintz.com;DEHashimoto@mintz.com;nleali@mintz.com

Abigail V O'Brient on behalf of Interested Party Courtesy NEF
avobrient@mintz.com, docketing@mintz.com;DEHashimoto@mintz.com;nleali@mintz.com

John R OKeefe, Jr on behalf of Creditor The Huntington National Bank
jokeefe@metzlewis.com, slohr@metzlewis.com

Paul J Pascuzzi on behalf of Creditor Toyon Associates, Inc.
ppascuzzi@ffwplaw.com, lnlasley@ffwplaw.com

Lisa M Peters on behalf of Creditor GE HFS, LLC
lisa.peters@kutakrock.com, marybeth.brukner@kutakrock.com

Christopher J Petersen on behalf of Creditor Infor (US), Inc.
cjpetersen@blankrome.com, gsolis@blankrome.com

Mark D Plevin on behalf of Interested Party Courtesy NEF
mplevin@crowell.com, cromo@crowell.com

David M Poitras on behalf of Interested Party Courtesy NEF
dpoitras@wedgewood-inc.com, dpoitras@jmbm.com;dmarcus@wedgewood-inc.com;aguisinger@wedgewood-inc.com

Steven G. Polard on behalf of Creditor Schwalb Consulting, Inc.
spolard@ch-law.com, cborrayo@ch-law.com

Thomas J Polis on behalf of Creditor Florencio Zabala
tom@polis-law.com, paralegal@polis-law.com;r59042@notify.bestcase.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30                                       Desc
                                                  Main Document    Page 51 of 53



Thomas J Polis on behalf of Creditor Maria Zavala
tom@polis-law.com, paralegal@polis-law.com;r59042@notify.bestcase.com

Lori L Purkey on behalf of Creditor Stryker Corporation
bareham@purkeyandassociates.com

William M Rathbone on behalf of Interested Party Cigna Healthcare of California, Inc., and Life Insurance Company of
North America
wrathbone@grsm.com, jmydlandevans@grsm.com

Michael B Reynolds on behalf of Creditor California Physicians' Service dba Blue Shield of California
mreynolds@swlaw.com, kcollins@swlaw.com

Michael B Reynolds on behalf of Creditor Care 1st Health Plan
mreynolds@swlaw.com, kcollins@swlaw.com

Michael B Reynolds on behalf of Interested Party Courtesy NEF
mreynolds@swlaw.com, kcollins@swlaw.com

Emily P Rich on behalf of Creditor SEIU United Healthcare Workers - West
erich@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net

Emily P Rich on behalf of Creditor Stationary Engineers Local 39
erich@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net

Emily P Rich on behalf of Creditor Stationary Engineers Local 39 Health and Welfare Trust Fund
erich@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net

Emily P Rich on behalf of Creditor Stationary Engineers Local 39 Pension Trust Fund
erich@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net

Debra Riley on behalf of Creditor California Statewide Communities Development Authority
driley@allenmatkins.com, plewis@allenmatkins.com;jalisuag@allenmatkins.com;bcrfilings@allenmatkins.com

Julie H Rome-Banks on behalf of Creditor Bay Area Surgical Management, LLC
julie@bindermalter.com

Mary H Rose on behalf of Interested Party Courtesy NEF
mrose@buchalter.com, salarcon@buchalter.com

Megan A Rowe on behalf of Interested Party Courtesy NEF
mrowe@dsrhealthlaw.com, lwestoby@dsrhealthlaw.com

Nathan A Schultz on behalf of Creditor Swinerton Builders
nschultz@foxrothschild.com

William Schumacher on behalf of Creditor Verity MOB Financing II LLC
wschumacher@jonesday.com

William Schumacher on behalf of Creditor Verity MOB Financing LLC
wschumacher@jonesday.com

Mark A Serlin on behalf of Creditor RightSourcing, Inc.
ms@swllplaw.com, mor@swllplaw.com


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30                                       Desc
                                                  Main Document    Page 52 of 53



Seth B Shapiro on behalf of Creditor United States Department of Health and Human Services
seth.shapiro@usdoj.gov

Rosa A Shirley on behalf of Interested Party Courtesy NEF
rshirley@nelsonhardiman.com,
ksherry@nelsonhardiman.com;lgill@nelsonhardiman.com;jwilson@nelsonhardiman.com;rrange@nelsonhardiman.com

Rosa A Shirley on behalf of Special Counsel Nelson Hardiman LLP
rshirley@nelsonhardiman.com,
ksherry@nelsonhardiman.com;lgill@nelsonhardiman.com;jwilson@nelsonhardiman.com;rrange@nelsonhardiman.com

Kyrsten Skogstad on behalf of Creditor California Nurses Association
kskogstad@calnurses.org, rcraven@calnurses.org

Michael St James on behalf of Interested Party Medical Staff of Seton Medical Center
ecf@stjames-law.com

Andrew Still on behalf of Interested Party Courtesy NEF
astill@swlaw.com, kcollins@swlaw.com

Jason D Strabo on behalf of Creditor U.S. Bank National Association, not individually, but as Indenture Trustee
jstrabo@mwe.com, ahoneycutt@mwe.com

Sabrina L Streusand on behalf of Creditor NTT DATA Services Holding Corporation
Streusand@slollp.com

Ralph J Swanson on behalf of Creditor O'Connor Building LLC
ralph.swanson@berliner.com, sabina.hall@berliner.com

Gary F Torrell on behalf of Interested Party Courtesy NEF
gft@vrmlaw.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Matthew S Walker on behalf of Creditor Packard Children's Health Alliance
matthew.walker@pillsburylaw.com, candy.kleiner@pillsburylaw.com

Matthew S Walker on behalf of Creditor Stanford Blood Center, LLC
matthew.walker@pillsburylaw.com, candy.kleiner@pillsburylaw.com

Matthew S Walker on behalf of Creditor Stanford Health Care
matthew.walker@pillsburylaw.com, candy.kleiner@pillsburylaw.com

Matthew S Walker on behalf of Creditor Stanford Health Care Advantage
matthew.walker@pillsburylaw.com, candy.kleiner@pillsburylaw.com

Matthew S Walker on behalf of Creditor The Board of Trustees of the Leland Stanford Junior University
matthew.walker@pillsburylaw.com, candy.kleiner@pillsburylaw.com

Matthew S Walker on behalf of Creditor University Healthcare Alliance
matthew.walker@pillsburylaw.com, candy.kleiner@pillsburylaw.com

Matthew S Walker on behalf of Interested Party Matthew S Walker
matthew.walker@pillsburylaw.com, candy.kleiner@pillsburylaw.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:18-bk-20151-ER                     Doc 1016 Filed 12/10/18 Entered 12/10/18 13:56:30                                       Desc
                                                  Main Document    Page 53 of 53


Jason Wallach on behalf of Interested Party Courtesy NEF
jwallach@ghplaw.com, g33404@notify.cincompass.com

Kenneth K Wang on behalf of Creditor California Department of Health Care Services
kenneth.wang@doj.ca.gov, Jennifer.Kim@doj.ca.gov;susan.lincoln@doj.ca.gov;yesenia.caro@doj.ca.gov

Phillip K Wang on behalf of Creditor Delta Dental of California
phillip.wang@rimonlaw.com, david.kline@rimonlaw.com

Gerrick Warrington on behalf of Interested Party Courtesy NEF
gwarrington@frandzel.com, dmoore@frandzel.com

Adam G Wentland on behalf of Creditor CHHP Holdings II, LLC
awentland@tocounsel.com

Adam G Wentland on behalf of Creditor CPH Hospital Management, LLC
awentland@tocounsel.com

Adam G Wentland on behalf of Creditor Eladh, L.P.
awentland@tocounsel.com

Adam G Wentland on behalf of Creditor Gardena Hospital L.P.
awentland@tocounsel.com

Latonia Williams on behalf of Creditor AppleCare Medical Group
lwilliams@goodwin.com, bankruptcy@goodwin.com

Latonia Williams on behalf of Creditor AppleCare Medical Group, Inc.
lwilliams@goodwin.com, bankruptcy@goodwin.com

Latonia Williams on behalf of Creditor AppleCare Medical Management, LLC
lwilliams@goodwin.com, bankruptcy@goodwin.com

Latonia Williams on behalf of Creditor St. Francis Inc.
lwilliams@goodwin.com, bankruptcy@goodwin.com

Michael S Winsten on behalf of Interested Party Courtesy NEF
mike@winsten.com

Jeffrey C Wisler on behalf of Interested Party Cigna Healthcare of California, Inc., and Llife Insurance Company of North
America
jwisler@connollygallagher.com, dperkins@connollygallagher.com

Neal L Wolf on behalf of Creditor San Jose Medical Group, Inc.
nwolf@hansonbridgett.com, calendarclerk@hansonbridgett.com,lchappell@hansonbridgett.com

Neal L Wolf on behalf of Creditor Sports, Orthopedic and Rehabilitation Associates
nwolf@hansonbridgett.com, calendarclerk@hansonbridgett.com,lchappell@hansonbridgett.com

Hatty K Yip on behalf of U.S. Trustee United States Trustee (LA)
hatty.yip@usdoj.gov

Andrew J Ziaja on behalf of Interested Party Engineers and Scientists of California Local 20, IFPTE
aziaja@leonardcarder.com, sgroff@leonardcarder.com;msimons@leonardcarder.com;lbadar@leonardcarder.com

Rose Zimmerman on behalf of Interested Party City of Daly City
rzimmerman@dalycity.org
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
